DURHAM, J. pro tempore
Washington County Police Officers Association (Association) petitions for review of an order of the Employment Relations Board (ERB) that dismissed, without a hearing, its unfair labor practice complaint against Washington County (employer). Association alleged that employer violated ORS 243.672(l)(a) and (e) by unilaterally adopting a Complaint Investigations Procedures Manual (manual) that allegedly infringed on employee rights during investigatory interviews. We remand.
The issue is whether ERB correctly determined that the complaint raised no issue of fact or law that warranted a hearing. ORS 243.676(1)(b). ERB held that the complaint stated no issue under ORS 243.672(1)(a), which forbids interference with, restraint or coercion of public employees in or because of the exercise of their rights under ORS 243.662. Employer’s manual repeated the terms of ERB’s orders in an earlier case in which these parties litigated the issue of employer’s rights and duties in an investigatory interview. Washington County Police Officers Association v. Washington County, Case No. UP-15-90, 12 PECBR 693, on recon 12 PECBR 727 (1991). ERB’s orders in that case provided comprehensive directions to the parties about their respective rights in such interviews, including on the subject of counseling of the employee by Association’s representative. No party petitioned for judicial review in that case. ERB concluded that the complaint under ORS 243.672(1)(a) did not justify a hearing, because employer’s manual only restated the substance of ERB’s orders in the previous case. Association does not challenge ERB’s description of the effect of the manual. We agree with ERB’s decision to give preclusive effect to its unappealed orders insofar as they relate to claims under ORS 243.672(1)(a). See Hickey v. Settlemeier, 318 Or 196, 864 P2d 372 (1993); Nelson v. Emerald People’s Utility District, 318 Or 99, 862 P2d 1293 (1993).
Association argues that ERB erred in dismissing the complaint under ORS 243.672(l)(e), which requires good faith bargaining over matters of employment relations. Association contends that the adoption of the manual was a unilateral change in working conditions. ERB disagreed, on the theory that “[a]n employer has no obligation to bargain *548over changes to meet minimum legal requirements,” and employer’s new manual merely repeated the respective rights and duties of the parties, as specified by ERB in its previous orders. ERB also reasoned that requiring bargaining over a change made to meet minimum legal requirements would
“require an employer to continue its unlawful conduct while bargaining was completed. We will not require employers to engage in unlawful conduct. If an employer were notified, or itself determined that it had violated minimum wage requirements, an employer would have to raise wages to the minimum wage and would not be obligated to bargain.” (Footnote omitted.)
That reasoning is inapplicable here, and flawed in any event. Nothing requires employer to adopt a policy regulating employee disciplinary interviews. ERB’s previous orders stated the respective rights of employer, employees and Association in such interviews and required employer to conform its policy to those requirements to satisfy ORS 243.672(1)(a), but did so on the assumption that employer had chosen to adopt a policy in the first place. Employer would violate no “minimum legal requirement” by canceling its policy entirely. ERB’s attempt to analogize this policy to one addressing the minimum wage fails.
Even if a law required enactment of a policy like employer’s, ORS 243.672(1)(e) nevertheless controls any bargaining obligation that may attend the enactment. Employer’s duty to bargain is not limited to enactment of rules or standards that exceed or differ from statutory requirements.1
Salem Police Employees Union v. City of Salem, 308 Or 383, 781 P2d 335 (1989), holds that a public employer *549cannot avoid its bargaining obligation by establishing a written policy on the subject of a bargaining demand. In that case, the employer proposed a written policy relating to reserve police officers. The police union demanded bargaining, arguing that the policy subcontracted bargaining unit work. The employer refused and implemented the policy. ERB held that the policy addressed a matter of “employment relations” under ORS 243.650(7), and that its unilateral implementation violated the good faith bargaining obligation stated in ORS 243.672(1)(e). ERB rejected the employer’s argument that it would observe its duty to bargain in the future if its policy had any impact on bargaining unit work. The Supreme Court agreed, holding that the union was not compelled to acquiesce in the employer’s unilateral adoption of a policy that it could change at a “stroke of the Chiefs pen.” 308 Or at 395. The court said:
“Workers’ rights depend on provisions of their contract. They frequently have no other basis upon which to rely. That no provisions of the present contract protect bargaining unit work highlights why the employees requested the opportunity to bargain on the subject to attempt to obtain protection by contract. Even if the statutes contained temporal limitations on bargainable subjects, which they do not, the statutory policy of fostering ‘peaceful adjustment of disputes’ will be served by discussing a problem as soon as it is perceived. Waiting until economic or other loss occurs increases tension and risks strife. Labor contract negotiations by nature build on past and present conditions to reach the parties’ concerns for the future.” 308 Or at 395.
That rationale applies here. If employer’s policy addresses a matter of “employment relations” under ORS 243.650(7), Association has a right to negotiate over the subject, and employer is obligated to bargain in good faith before making unilateral policy changes. The complaint alleges that the manual addresses matters of employment relations and that employer unilaterally adopted the manual despite Association’s bargaining demand. Association was entitled to a hearing under ORS 243.676(l)(b) on the issue of employer’s compliance with the bargaining obligation. Employer’s compliance with the remedial order regarding the claim of employee coercion under ORS 243.672(l)(a), does not obviate the necessity of a hearing over the claim that *550employer unlawfully refused to bargain in good faith over its policy change. ORS 243.672(1)(g).
Even if the policy complies with ERB’s substantive requirements, bargaining would afford an opportunity for an exchange of ideas that may reduce potential misunderstanding about its operation, or result in a contractual interview procedure that, if violated, could lead to statutory or contractual remedies that do not attend a policy violation. ORS 243.672(l)(g). Thus, bargaining about such subjects serves statutory policies promoting “the peaceful adjustment of disputes,” ORS 243.656(3), and obligating public employers and labor organizations
“to enter into collective negotiations with willingness to resolve grievances and disputes relating to employment relations and to enter into written and signed contracts evidencing agreements resulting from such negotiations.” ORS 243.656(5).
ERB made “no determination whether employee rights during interviews constitutes a mandatory subject of bargaining.” Association asks us to decide on review that the policy addresses a mandatory bargaining subject. We decline to do that, because that is ERB’s task in the first instance. See AFSCME v. Clackamas County, 69 Or App 488, 494, 687 P2d 1102 (1984).
Employer argues that its adoption of the policy complied with a provision of the collective bargaining agreement governing such changes. ERB did not address that contention, if it was presented below, and we do not address it on our review.
Because the complaint raised issues of fact and law regarding employer’s alleged violation of ORS 243.672(1)(e), ERB erred in dismissing the complaint without a hearing. ORS 243.676(1)(c).
Reversed and remanded for reconsideration.

 To use ERB’s example, an employer that wishes to cure its violation of the minimum wage law must comply with the minimum wage law and any bargaining duty imposed by ORS 243.672(1)(e). The minimum wage law does not require an employer to make unilateral policy changes in wages in order to attain compliance. In ERB’s hypothetical, the employer’s conundrum is the result of its potential violation of both the minimum wage law and the bargaining law, and it cannot excuse its violation of one law by pointing to a perceived “need” to violate the other. Employer’s difficulties in achieving timely compliance with all applicable laws in this context may justify some adjustment of remedy by ERB, but they do not excuse employer from liability for violating its legal duties.